Reconsideration Granted May 27, 2009:

The motion for reconsideration of this Court’s January 16, 2009, order is granted. We vacate our order dated January 16,2009. On reconsideration, the application for leave to appeal the July 24, 2008, judgment of the Court of Appeals is considered and, it appearing to this Court that the case of People v Feezel (Docket No. 138031) is pending on appeal before this Court and that the decision in that case may resolve an issue raised in the present application for leave to appeal, we order that the application be held in abeyance pending the decision in that case. Leave to appeal denied at 483 Mich 874. Court of Appeals No. 273333.